*831Motion to dismiss appeal granted and appeal dismissed, with costs and $10 costs of motion, unless within ten days appellant serves and files an undertaking on appeal and pays $10 costs, in which events motion denied. Motion to dismiss appeal for failure to serve and file the record on appeal denied (see Rules of Court of Appeals, rules I, VI).
Motion to have appeal heard upon three copies of the record before the Appellate Division granted. Motion to dispense with the filing of an undertaking denied (Siegelbaum v. Dowling, 279 N. Y. 22).